HEDRICK, Judge.
Defendant brings forth two assignments of error which may be considered together as presenting one question: Did the court commit prejudicial error in allowing the solicitor to refer to the witness, James R. Durham, as an expert, and by allowing him to give his opinion as an expert that the alleged forged signature was written by the defendant when he had not been formally tendered and found by the court to be an expert in the field of handwriting analysis?
Defendant, in his brief, candidly admits that our Supreme Court has held that the decision of the trial court to allow a witness to testify as an expert after the witness has been tendered by the State as such is tantamount to the trial court finding that the witness is an expert in the field of his testimony. State v. Moore, 245 N.C. 158, 95 S.E. 2d 548 (1956) ; Teague v. Power Co., 258 N.C. 759, 129 S.E. 2d 507 (1963).
The defendant contends, however, that these cases are inapplicable to the instant case because there was no formal tender by the State of the witness as an expert. This contention is without merit. The record on appeal is replete with testimony establishing the witness’ qualifications as an expert in the field of handwriting analysis. While the better practice would have been for the State to have tendered the witness as an expert, and for the court to have ruled on the tender, we do not feel that a failure to do so under the facts of this case prejudiced the defendant in any way. State v. Perry, 275 N.C. 565, 169 S.E. 2d 839 (1969).
We hold that there was no prejudicial error committed in the defendant’s trial.
No error.
Judges Campbell and Britt concur.